Title: Bill in Chancery of Craven Peyton against John Henderson and Others: Editorial Note
From: 
To: 


            
            
              In late April and early May 1804, in the aftermath of the death of his daughter and with other matters also demanding his attention, Jefferson faced obstacles in his efforts to begin operation of a new flour mill on the Rivanna River. By the end of the summer of 1803, he had determined to exercise a right given to him by the courts to dismantle an illegally constructed milldam that was part of the estate of the deceased Bennett Henderson. Yet John Henderson, the oldest of Bennett Henderson’s heirs, still hoped to develop and sell his mill site. To get water power there without the dam, Henderson began construction of a millrace that would begin upriver and run across property that had been part of his mother’s dower from her husband’s estate. Craven Peyton, acting as Jefferson’s covert agent, had bought that property in 1802, and in December 1803 he asked the Albemarle County Court to put a stop to Henderson’s mill canal. The court initially granted Peyton an injunction, but after hearing evidence in the matter, the judges ruled against him on 8 Mch. 1804. Peyton went to see Chancellor George Wythe, the judge of the Virginia Superior Court of Chancery in Richmond, and posted bond so that he could bring the matter before that court. When Jefferson learned of the situation, he decided that the declaration submitted to Wythe should not be against John Henderson alone, but should also include his mother, Elizabeth Henderson, and several of his siblings as defendants. Moreover, the complaint should encompass more than the right to dig the millrace. Other questions had arisen with regard to property that Peyton had acquired from the Hendersons, and Jefferson thought they should “throw the whole into a single suit in Chancery.” Otherwise, as he wrote to Thomas Mann Randolph on 11 June, “the case between Peyton & Henderson would branch out into endless different lawsuits.” He thought also that he should write the bill of complaint himself. “I will take time to state the whole matter clearly & fully in a bill,” he wrote to Peyton on 30 Apr. (Robert F. Haggard, “Thomas Jefferson v. The Heirs of Bennett Henderson, 1795-1818: A Case Study in Caveat Emptor,” Magazine of Albemarle County History, 63 [2005], 10-11; Vol. 40:541; Vol. 41:348-9, 353, 400; Vol. 42:167-8, 476, 545-6; Peyton to TJ, 29 Mch. 1804; TJ to Peyton, 30 Apr.; Documents IV and V below; note to Document VI).
              Jefferson immediately stepped into the mode of a legal practitioner, gathering documentation from depositions and deeds, drafting the language of the bill, and coaching Peyton on how to proceed in the complex litigation that would ensue over the disputed land rights. It was not the first time since ceasing to practice law that he had immersed himself in details of equity and property. For example, in 1795 he drew up two bills in chancery, one that resulted in his winning the dispute over the Henderson milldam and another involving the estate of his father-in-law. When his daughter Mary and John Wayles Eppes married in 1797, he prepared the documents that laid out his settlement of property on the couple (Vol. 28:285-91, 480-5; Vol. 29:547-51). He would now once again take up his pen as a lawyer.
               In his letter to Peyton on 30 Apr., Jefferson arranged for them to meet at Monticello for breakfast on 2 May to discuss and assemble the necessary papers and review the history of the efforts to date. It is unclear precisely when Jefferson began compiling the documents printed below, but all appear to relate directly to the bill in chancery or might have played some role in its preparation. Document I presents the chronology and outcome of Peyton’s injunction against John Henderson in the county court. Jefferson arranged those notes in categories of “Bill,” “Answer,” and “Exhibits.” The key issue was an agreement between John Henderson and his mother in November 1801 that antedated Elizabeth Henderson’s sale of land to Peyton in September of the following year and allowed, according to the Hendersons, the construction of the canal for the mill. The Hendersons could not produce the signed contract of 1801, but argued that Peyton had knowledge of its terms when he made his purchase. Document II is Jefferson’s compilation of what was known from third parties about the missing agreement. Jefferson also prepared a calendared summary of the dates and amounts of land conveyances leading up to and concluding in Peyton’s purchases from members of the Henderson family (see Document III). To assist in reviewing the actions that he and Peyton needed to take in gathering documents and ensuring that the papers were legally recorded, Jefferson drafted a checklist; after putting it into finished form, he made a press copy and perhaps gave the original to Peyton (Documents IV and V). Those lists of tasks to be completed indicate that an attorney named Stuart, perhaps Alexander Stuart, was representing Peyton (and thus Jefferson, indirectly) in the legal actions against John Henderson and that George Hay would be brought on to assist.
              Document VI is Jefferson’s draft of the plea to the court. As he often did when preparing a long and detailed manuscript, he left a wide margin to give himself space to rewrite passages and make insertions. As he was not himself a direct party to the land acquisitions from the Henderson heirs, he framed the bill with Peyton as the complainant (“your orator”). The bill recounted the division of more than a thousand acres of Bennett Henderson’s land in and around Milton in equal shares to his five surviving sons and five daughters. Using the conventional legal vocabulary, Jefferson referred to the Henderson heirs as “coparceners” of the estate and termed as “infants” the heirs who were not of legal age at the time the conveyances of their shares took place. He did not confine himself to dry legal language, however, alleging “that artifices & influence are using or will be used by certain evilminded persons” to undermine Peyton’s purchase of the rights of the underaged heirs. The reason John Henderson could not produce the November 1801 agreement, the bill declared, was that alterations had given the paper “an appearance so obviously fraudent, as to destroy it’s credibility were it produced.” Jefferson retained the strong language of both allegations in the version submitted to the court (Document VII).
               After composing the draft, he wrote out a fair copy of the final version for his records. Peyton signed the court version on 5 May before Thomas Mann Randolph (in his capacity as an Albemarle County justice of the peace). The day before, Jefferson and Peyton had signed a formal statement covering Peyton’s actions as Jefferson’s agent in the transactions with the Hendersons (see Declaration of Trust with Craven Peyton, 4 May). On 12 May, the Superior Court of Chancery received a bill of complaint from Peyton, but it was not the one written by Jefferson. Instead, Peyton’s more limited request, initiated in the county court, for an injunction against John Henderson’s construction of the millrace served to put the matter before the chancery court, following up on Peyton’s visit to Wythe after the Albemarle court dissolved its injunction in March. On 2 June, Wythe allowed Peyton’s counsel to file an amended bill, by which means the complaint framed by Jefferson replaced the earlier, more narrowly construed one. Henderson filed an answer in August, and the court authorized the parties to take depositions from witnesses. After receiving the affidavits collected by the two sides, Wythe issued his decision in March 1805. He ruled against Peyton and ordered him to pay Henderson’s costs of answering the complaint. Peyton appealed, but in 1812 the Virginia Court of Appeals upheld the decisions of the county court and chancery court (record of chancery court proceeding, Exhibit No. 1 in transcript of TJ v. Michie, ViU; Haggard, “Thomas Jefferson v. The Heirs of Bennett Henderson,” 11-12; Documents IV and V, below; TJ to Randolph, 11 June).
            
           